Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a method of preparing a polyetherimide composition, classified in C08G73/10.
II. Claims 5-7, drawn to a polyetherimide composition, classified in C08L79/08.
III. Claims 8-11, drawn to a method of preparing a polyphenylene sulfide composition, classified in C08G75/0209.
IV. Claims 12-14, drawn to a polyphenylene sulfide composition, classified in C08L81/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by a different process such as solution mixing rather than melt mixing.
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as making an engineering plastic.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any 
Inventions I and IV are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product cannot be made by the process of Invention I. 
Inventions II and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product cannot be made by the process of Invention III. 

Inventions II and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as an engineering plastic.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the 
Inventions III and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by a different process such as solution mixing rather than melt mixing.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A complete and thorough search for one invention would not likely find the others.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 

During a telephone conversation with Shen Bin Wu on 06/09/2021 a provisional election was made without traverse to prosecute the invention of II, claims 5-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-4 and 8-14 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There are many factors to be considered when determining whether there is sufficient 
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
There is undue experimentation required by the ordinarily skilled artisan to make the polyimide with the claimed glass transition temperature, thermogravimetric loss temperature, and viscosity. The specification does not give details of the Synthesis Examples 1-5 of the polyimide but merely indicates they were “formed according to the method of preparing the polyimide disclosed in the foregoing” [0036 of Specification as filed] indicating the generic disclosure in the preceding specification. No process steps are given with amounts of monomers, temperature of reaction, mixing steps, etc. So there are no working examples of preparing the claimed polyimide in the specification. The generic disclosure includes a list of common diamine monomers [0017] and tetracarboxylic dianhydride monomers [0018] as well as common monomer solvents [0019] and common dehydrating agents and imidizing agents used in the step of converting poly(amic acid) to polyimide [0022]. No specific guidance is given on how to achieve the claimed properties of glass transition temperature, thermogravimetric loss 
One might assume that using the monomers disclosed in the specification would arrive at the claimed properties, but using the first diamine and the first tetracarboxylic dianhydride monomers listed results in the structure 
    PNG
    media_image1.png
    165
    618
    media_image1.png
    Greyscale

Which is the structure of Ultem 1000 [see US 5086125 A, col 11 lines 1-19] which has a glass transition temperature of 217°C, well above the claimed range [see Campus Datasheet, p1]. Furthermore, the glass transition temperature of similar polyimides appears to be somewhat   unpredictable in the art, see for instance US 5157085 A which discloses Synthesis Example 1 and Synthesis Example 2 which are prepared from the same molar ratio of diamine to tetracarboxylic dianhydride with the same procedure [col 14 lines 38-45] with the same diamine but changing the tetracarboxylic dianhydride from 3,3',4,4'-Benzophenonetetra carboxylic dianhydride to 3,3',4,4'-Biphenyltetra- carboxylic dianhydride (i.e. the same compound minus the central ketone group) and gets Tgs of 198°C and 107°C, respectively [Table 1] as well as similar polyimides Synthesis Examples 1, 4 and 5 that have Tgs of 235°C, 245°C and 225°C, respectively [Table 1, col 14 line 28-29]. The glass transition temperature and viscosity would be likely be affected by the molecular weight and the crystallinity, which would be in turn affected by the process conditions including reaction temperature, pressure and vessels used as well as the catalysts and additives like nucleating agents used (none of which are disclosed in the specification). The 10% thermogravimetric loss temperature is more unpredictable to the skilled 
Even if one were to assume that using the right combination of the disclosed monomers, solvents and imidization agents would result in the claimed properties, this would be undue experimentation given the amounts of each element disclosed. It would require an undue amount of experimentation for the skilled artisan to arrive at the claimed polyimide with the claimed properties. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of copending Application No. 16782082 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose the same polyimide with the same properties [claim 1] in combination with a polyether imide in the same amounts [claim 2].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 and 4 of copending Application No. 17035765 (reference application). Although the claims at issue are not identical, they are not patentably distinct from the copending claims disclose the same polyimide with the same glass transition temperature and loss temperature as the instant claims [claim 1] as well as an overlapping amount of polyimide to polyetherimide [claims 2 and 4]. The copending claims measure viscosity at half the solids content by weight [claim 1] but given that both solids contents are low (30wt% and 15wt%) the skilled artisan would not expect much variation between them. Furthermore, since the ranges of viscosities are somewhat large, they would be expected to be overlapping at the same solids content. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al (US 20080119616 A1) with evidence provided by Fay et al (US 5889139 A) and with evidence provided by Hara et al (US 4764427 A) and Yamashita et al (US 5480965 A).
Donovan discloses a blend of a first polyimide and a second polyimide [abstract] wherein the second polyimide has a glass transition temperature of 150°C or more [0036] and the Example 1 includes 95 parts by weight polyetherimide 1 (PEI 1) as the first polyimide [Tables 1 and 2] and 5 parts by weight of a polyetherimide 2 (PEI 2) prepared from a bisphenol-A 
Donovan does not disclose the 10% thermogravimetric weight loss temperature. Fay discloses similar polyimides to the specification and to Donovan with aromatic diamines and aromatic tetracarboxylic dianhydrides [cols 3-4] and teaches that the 10wt% TGA loss temperature is between 407 and 525°C including temperatures within the claimed range. Fay teaches, therefore, that the typical 10wt% TGA loss temperature for aromatic polyimides is within the claimed range are expected from the regular practice of the art including Donovan.
Donovan does not disclose the claimed viscosity of 100 cP to 250 cP at solids content of 30wt% in solution with NMP. However, Hara discloses that Ultem resins have a viscosity of 300 cP in 20% by weight solution in NMP [Example 3] whereas the structure of Ultem is made from the first diamine monomer and tetracarboxyl dianhydride monomer of the instant specification [see US 5086125 A, col 11 lines 1-19] and are typical monomers used to make the first and second polyimides of Donovan [Table 1, PEI 1-3, 0032 of Donovan]  Furthermore, Yamashita teaches aromatic polyimides with similar structure to the claimed polyimides and those of Donovan [abstract] wherein at 1-50wt% in solution with general purpose solvent a polyimide has the viscosity of 10 to 100,000 cps [col 40 line 55 through col 41 line 3]. Yamashita and Hara teach therefore that the claimed solution viscosity is very close to common polyimide solvents of the same structure and are expected from the regular practice of polyimide polymer preparation including the polyimides of Donovan. 
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 .  


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al (US 20080119616 A1) with evidence provided by Fay et al (US 5889139 A) and with evidence provided by Hara et al (US 4764427 A) and Yamashita et al (US 5480965 A) and with further evidence provided by Croll et al (US 20060194070 A1).
Modified Donovan does not explicitly disclose the melt index (MI) of the claims of 7 to 15 g/10 min at 320°C. 
Croll discloses polyimides having the same structures of as the monomers in the instant specification and of Donovan [0009-0015]. Croll discloses that the Melt Index (MI) is typically 0.1 to about 10 g/min = 1 to 100 g/10min [0037] which encompasses the claimed range. Croll teaches therefore that the regular practice of preparing the polyimides according to Donovan will include MI of the instant claims. The ranges of the claims appear to be expected from the regular practice of Donovan and do not require special treatment to achieve. 
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al (US 5157085 A) with evidence provided by Fay et al (US 5889139 A) and with evidence provided by Hara et al (US 4764427 A) and Yamashita et al (US 5480965 A).
Ohta discloses a mixture of polyetherimide and polyimide [abstract] wherein the glass transition temperature of the polyimides range from 107 to 245°C [Table 1]. 
Ohta does not disclose the 10% thermogravimetric weight loss temperature, however Ohta does discloses that the polyimides are made from long chain carboxyl containing aromatic diamines and aromatic tetracarboxylic dianhydrides [abstract]. Fay discloses similar polyimides to the specification and to Ohta with long chain carboxyl containing aromatic diamines and aromatic tetracarboxylic dianhydrides [cols 3-4] and teaches that the 10wt% TGA loss temperature is between 407 and 525°C including temperatures within the claimed range. Fay teaches, therefore, that the typical 10wt% TGA loss temperature for aromatic polyimides is within the claimed range are expected from the regular practice of the art including Ohta.
Ohta does not disclose the claimed viscosity of 100 cP to 250 cP at solids content of 30wt% in solution with NMP. However, Hara discloses that Ultem resins have a viscosity of 300 cP in 20% by weight solution in NMP [Example 3] whereas the structure of Ultem is made from the first diamine monomer and tetracarboxyl dianhydride monomer of the instant specification [see US 5086125 A, col 11 lines 1-19]. Furthermore, Yamashita teaches aromatic polyimides with similar structure to the claimed polyimides [abstract] wherein at 1-50wt% in solution with general purpose solvent a polyimide has the viscosity of 10 to 100,000 cps [col 40 line 55 through col 41 line 3]. Yamashita and Hara teach therefore that the claimed solution viscosity is very close to common polyimide solvents of the same structure and are expected from the regular practice of polyimide polymer preparation including the polyimides of Ohta. 
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).
.  


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al (US 5157085 A) with evidence provided by Fay et al (US 5889139 A) and with evidence provided by Hara et al (US 4764427 A) and Yamashita et al (US 5480965 A) and with further evidence provided by Croll et al (US 20060194070 A1).
Modified Ohta does not explicitly disclose the melt index (MI) of the claims of 7 to 15 g/10 min at 320°C. 
Croll discloses polyimides having the same structures of as the monomers in the instant specification and of Ohta [0009-0015]. Croll discloses that the Melt Index (MI) is typically 0.1 to about 10 g/min = 1 to 100 g/10min [0037] which encompasses the claimed range. Croll teaches therefore that the regular practice of preparing the polyimides according to Ohta will include MI of the instant claims. The ranges of the claims appear to be expected from the regular practice of Ohta and do not require special treatment to achieve. 
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (US 20130196104 A1) in view of Ohta et al (US 5157085 A) with evidence provided by Fay et al (US 5889139 A) and with evidence provided by Hara et al (US 4764427 A) and Yamashita et al (US 5480965 A).
Matsumoto disclose thermoplastic resin compositions which comprise (a) 1 to 99wt% of polyphenylene sulfide and (b) 1 to 99wt% of a polyetherimide [abstract] wherein the composition is useful at high temperatures and for making molded articles [abstract, 0001]. 
Matsumoto does not disclose the second polyimide of the claims, and does not disclose the first polyetherimide (b) having the claimed properties of claim 5. 
Ohta, firstly, teaches improved molding polyimide resins wherein the polyimide is blended with a polyphenylene sulfide and/or a polyetherimide [abstract]. Ohta further teaches that the polyetherimide provides polyimide blends with remarkably low melt viscosity and mechanical strength at high temperatures [col 12 lines 44-54]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the polyetherimide of the claims in the composition of Matsumoto because Ohta teaches that the claimed polyetherimide and the polyphenylene sulfide of Matsumoto are functionally equivalent and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Furthermore, it would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used a polyetherimide in the composition of Matsumoto because Ohta teaches that the polyetherimide provides polyimide blends with remarkably low melt viscosity and mechanical strength at high temperatures.
	Ohta, additionally, teaches using the specific polyimides with the claimed Tg and other properties (see the rejection of claim 5 above, with evidence provided by Fay, Hara and 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the polyimide of the claims as the polyetherimide of Matsuoto because Ohta teaches that the polyimide provides markedly improved molding ability in addition to excellent high temperature stability, chemical resistance and mechanical strength [abstract].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766